Fourth Court of Appeals
                               San Antonio, Texas
                                     October 6, 2020

                                  No. 04-20-00337-CR

                              EX PARTE Abel MONTES

            From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                             Trial Court No. 20-0995-CR-A
                      Honorable Jessica Crawford, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED.
Appellant’s Brief is due on October 26, 2020.

      It is so ORDERED on October 6, 2020.

                                             PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court